Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s addition of Claims 15-17 is acknowledged.
Applicant’s arguments, see page 11, filed 10 June 2022, with respect to the rejection of Claims 1-14 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-14 under 35 U.S.C. 112(b) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as a result of the Applicant’s amendments to the Claims. See the explanation below.
Applicant’s arguments, see pages 11-12, filed 10 June 2022, with respect to the rejection of claims 1-4 and 6-14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of KR 20110117010 A (KR ‘010).
Applicant argues that the prior art reference JP ‘127 does not disclose the curable composition of the instant invention. As amended, instant Claim 1 now recites a polymer compound represented by General Formula (2), instead of a polymer compound represented by Formula I. The Examiner is in agreement with the Applicant that JP ‘127 does not teach or disclose a compound represented by General Formula (2) or a compound represented by Formula II. Thus, the previous rejection of Claim 1 and its dependent claims under 35 U.S.C. 102(a)(1) in view of JP ‘127 is withdrawn. However, a new rejection is presented in view of KR 20110117010 A (KR ‘010), as explained below.
Applicant’s arguments, see pages 12-13, filed 10 June 2022, with respect to the rejection of claim 5 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues that the prior art reference JP ‘380 does not disclose the curable composition of the instant invention. As amended, instant Claim 1 now recites that the value of a in Formula II is in the range of 1 to 8.5, instead of in the range of 0 to 8.5. Formula (1) of JP ‘380 is shown below:

    PNG
    media_image1.png
    64
    236
    media_image1.png
    Greyscale

In Formula (I), X is stated to be a trivalent or higher group linking the polymer chain P1 and polymer chain P2 (JP ‘380, paragraph 0066 of the English translation). Thus, X can be considered to be equivalent to R21 of Formula II of the instant application. The structures displayed at the top of page 21 of the original publication of JP ‘380 are some examples of what X can represent, wherein A is a hydrogen atom or a monovalent hydrocarbon group (paragraph 0067 of the English translation) and * represents a bond (paragraph 0068 of the English translation). According to instant Claim 1, R22 represents a single bond or a divalent organic linking group and A21 can be represented by a monovalent organic group containing a hydrocarbon group having 4 or more carbon atoms. As such, Formula (1), when considering what X can represent, would teach a compound that can be considered to be an equivalent of a compound represented by Formula II of the instant application. For these reasons, Applicant’s argument that JP ‘380 does not teach or disclose a compound according to Formula II is not considered to be persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the polymerizable group contained in P11” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. As amended, Claim 1 does not recite a polymerizable group P11.
Claim 3 recites the limitation "wherein P11 further contains” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. As amended, Claim 1 does not recite a polymerizable group P11.
Claim 4 depends from Claim 3 and thus is also rejected under 35 U.S.C. 112(b) as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20110117010 A (hereby referred to as KR ‘010).
Regarding Claims 1 and 15-16, KR ‘010 discloses a colored photosensitive resin composition. The photosensitive composition contains an inorganic or organic pigment as a coloring agent, said pigment having a small particle size (paragraph 0044 of the English translation). The photosensitive composition also contains a polymer compound that has the same general structure as that recited by General Formula (2) of the instant application (see Formula (I) on page 1 of the original document). KR ‘010 discloses that in Formula (I), R3 represents an organic linking group of (m+n) valency; R4 and R5 each independently represent a single bond or a divalent organic linking group; A2 represents an organic dye structure, a heterocyclic structure, an acidic group, a group having a basic nitrogen atom, a urea group, a urethane group, a group having a radial oxygen atom, a hydrocarbon group having 4 or more carbon atoms, an alkoxysilyl group, or a hydroxyl group; and P2 represents a polymer skeleton (paragraph 0018 of the English translation). The value of m represents 1 to 8 and the value of n represents 2 to 9, with the sum of m and n being 3 to 10 (paragraph 0018 of the English translation). Specific examples of R3 are shown on page 17 of the original document, see also paragraph 0153 of the English translation. The specific examples of R3 disclosed by KR ‘010 are the same as those recited by Claim 15 of the instant application. While not explicitly stated in the disclosure of KR ‘010, it is expected that Formula (I) of KR ‘010 has the specific absorbance properties required by instant Claim 1, due to the description of Formula (1) being substantially the same as the description of General Formula (2) of the instant application.
Regarding Claim 6, KR ‘010 discloses that the photosensitive composition contains a colorant (A), which is a dye or a pigment, with pigments being preferable (paragraph 0043 of the English translation). The pigment is stated to be a particle (paragraph 0044 of the English translation).
Regarding Claim 7, KR ‘010 discloses that the photosensitive composition contains a photopolymerization initiator (paragraph 0016 of the English translation).
Regarding Claim 8, KR ‘010 discloses that the photosensitive composition contains a polymerizable compound (paragraph 0016 of the English translation).
Regarding Claims 9 and 10, KR ‘010 discloses that the photosensitive composition can be cured by conventionally known exposure means (paragraph 0435 of the English translation). The photosensitive composition is cured into a coloring layer (paragraph 0466 of the English translation) and the coloring layer is then used to produce a color filter (paragraph 0468 of the English translation).
Regarding Claims 11 and 12, KR ‘010 discloses a method for producing a color filter (paragraph 0436-0468 of the English translation). The method includes steps of applying the composition to a substrate (paragraph 0440 of the English translation), exposing the composition (paragraph 0450-0458 of the English translation), and development of the exposed composition (paragraph 0459-0464 of the English translation).
Regarding Claims 13 and 14, KR ‘010 discloses that the composition can be used for a solid-state image pickup element (paragraph 0441 of the English translation). Additionally, KR ‘010 discloses that that color filter produced from the composition is used for liquid display panels (paragraph 0470 of the English translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20110117010 A (hereby referred to as KR ‘010) in view of JP 2017-057380 A (Foreign Patent Document 7 of the Information Disclosure Statement filed 27 March 2020, hereby referred to as JP ‘380).
Regarding Claims 5 and 17, KR ‘010 discloses the composition according to instant Claim 1, wherein the composition uses a polymer compound according to General Formula (2) of the instant application. KR ‘010 does not disclose a compound according to Formula II of instant Claim 1. JP ‘380 describes a compound (referred to as formula (1)) that can be represented by Formula II of the instant application. In JP ‘380, formula (1) contains an (m+n)-valent group (equivalent to R21) as well as polymer chains P1 and P2 (equivalent to P21 and P22). See paragraphs 0028-0030 and 0072 of the English translation. X in Formula (1) may be a trivalent or higher group linking polymer chains P1 and P2 (JP ‘380, paragraph 0066 of the English translation). The structures displayed at the top of page 21 of the original publication of JP ‘380 are some examples of what X can represent, wherein A is a hydrogen atom or a monovalent hydrocarbon group (paragraph 0067 of the English translation) and * represents a bond (paragraph 0068 of the English translation). In the case where A is a monovalent hydrocarbon group, the structures shown at the top of page 21 of the original publication of JP ‘380 would satisfy the requirements of A21 and R22 of Formula II of the instant application, at least in the case that the value of a is 1. The compound, when containing ethylenically unsaturated groups, has a high polymerizable group content value (see paragraph 0063 of the English translation). KR ‘010 and JP ‘380 are analogous art because both references pertain to curable compositions and their uses. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a compound having a high polymerizable group value, such as the one taught by JP ‘380, in the composition disclosed by KR ‘010 because when such a polymerizable group value is used, crosslink density can be increased, leading to excellent heat and solvent resistance (see JP ‘380, paragraph 0063 of the English translation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAYSON D COSGROVE/Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737       
08/26/2022